The defendant was charged in an accusation that he "did unlawfully go upon the premises of Mrs. C. C. Fitts, who resides on Rome Street in Carrollton, Ga., for the purpose of spying upon or invading the privacy of persons in the home of Mrs. C. C. Fitts." The defendant *Page 223 
was convicted as charged. His motion for a new trial, which contained the general grounds only, was overruled and he excepted. The evidence authorized the verdict and the judge did not err in overruling the motion.
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                       DECIDED SEPTEMBER 12, 1946.